Name: Commission Regulation (EEC) No 1020/85 of 22 April 1985 amending Regulation (EEC) No 625/85 increasing to 196 000 tonnes the quantity of barley held by the Danish intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 4. 85 Official Journal of the European Communities No L 110/9 COMMISSION REGULATION (EEC) No 1020/85 of 22 April 1985 amending Regulation (EEC) No 625/85 increasing to 196 000 tonnes the quantity of barley held by the Danish intervention agency for which a standing invitation to tender for export has been opened Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 (2) and in particular Article 7 (5) thereof, Having regard to Commission Regulation (EEC) Nd 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by the intervention agencies (3), Whereas Commission Regulation (EEC) No 625/85 (4) opened a standing invitation to tender for the export of 96 000 tonnes of barley held by the Danish inter ­ vention agency ; whereas, in a communication of 1 1 April 1985, Denmark informed the Commission of the intention of its intervention agency to increase by 100 000 tonnes the quantity for which a standing invi ­ tation to tender for export has been opened ; whereas the total quantity of barley held by the Danish inter ­ vention agency for which a standing invitation to tender for export has been opened should be increased to 196 000 tonnes ; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quantities in store ; whereas Annex I to Regulation (EEC) No 625/85 must therefore be amended ; HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 625/85 is replaced by the following : 'Article 2 1 . The invitation to tender shall relate to a maximum quantity of 196 000 tonnes of barley to be exported to all third countries. 2. The regions in which the 196 000 tonnes of barley are stored are listed in Annex I.' Article 2 Annex I to Regulation (EEC) No 625/85 is replaced by the Annex hereto. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 April 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 107, 19 . 4. 1984, p. 1 . 0 OJ No L 202, 9 . 7. 1982, p. 23. 4 OJ No L 72, 13 . 3 . 1985, p. 5. No L 110/10 Official Journal of the European Communities 23 . 4. 85 ANNEX 'ANNEX I (tonnes) Place of storage Quantity Jutland 84 000 Funen 60 000 Zealand 36 000 Lolland/Falster 16 000'